Citation Nr: 0736533	
Decision Date: 11/20/07    Archive Date: 12/06/07	

DOCKET NO.  05-36 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Whether the appellant's character of discharge for his period 
of service from August 1968 to June 1970 is a bar to 
eligibility for VA compensation benefits.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active service from August 1968 to 
June 1970.  He had service in Vietnam from July 1969 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 administrative 
decision of the VARO in San Diego, California, which 
determined that the appellant was barred from eligibility for 
VA compensation benefits.  


FINDINGS OF FACT

1.  The appellant received nonjudicial punishment on several 
occasions during service for various violations of the 
Uniform Code of Military Justice (UCMJ).  

2.  The appellant received a discharge under other than 
honorable conditions for his service from August 1968 to 
June 1970.  

3.  Evidence showing that the appellant was insane during 
service or suggesting that there were compelling 
circumstances for his various violations of the UCMJ has not 
been presented.  


CONCLUSION OF LAW

The appellant's June 1970 other than honorable service 
discharge is a total bar to VA compensation benefits that may 
be paid based upon service from August 1968 to June 1970.  
38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 
3.13 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2007) are 
not applicable to this claim on appeal because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See  Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See also Smith v. Gober, 14 Vet. App. 227 (2000) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not the factual evidence, is 
dispositive).  Consequently, the Board is not required to 
address VA's efforts to comply with the VCAA with respect to 
the issue on appeal.  

A review of the evidence of record reveals that the RO 
rendered an administrative decision in December 2003 denying 
entitlement to service connection for any disabilities 
determined to be service connected for service from 
August 1968 to June 1970 based on the character of the 
appellant's discharge.  It was determined that the 
appellant's violations of the UCMJ were indicative of willful 
and persistent misconduct.  The DD Form 214 (Armed Forces of 
the United States Report of Transfer or Discharge) shows that 
the appellant was discharged under conditions other than 
honorable.  

Service records are associated with the claims folder.  These 
records show that the appellant served in Vietnam from 
July 1969 to June 1970.  At the time of preenlistment 
examination in July 1968, it was indicated that the 
appellant's date of birth was December 2, 1950.  Clinical 
evaluation was normal and he was deemed qualified for 
enlistment/induction.  In January 1969 he was given 
nonjudicial punishment for violation of Article 86 
(Unauthorized Absence) for violation of the UCMJ.  

In February 1969 he was convicted at a Summary Court Martial 
for another violation of Article 86 of the UCMJ.  

In August 1969 he received a company grade Article 15 for 
leaving his appointed place of duty.  

In September 1969 he received a company grade Article 15 for 
sleeping while on guard duty.  

In December 1969 he received further nonjudicial punishment 
for violations of the UCMJ, including failure to obey a 
lawful command.  

The service record includes certificates and statements from 
noncommissioned officers and officers in the appellant's 
chain of command essentially to the combined effect that the 
appellant was a continuous disciplinary problem who required 
constant supervision.  Included is a September 1969 statement 
from the commanding officer of the appellant's battalion.  It 
was to the effect that the appellant's conduct and duty 
performance were below desired standards and rendered him of 
little future value to the military.  

The records pertaining to personnel actions and medical 
treatment and evaluation of the appellant during service do 
not refer to insanity or the possibility of insanity at any 
time.  

This includes a review by a social worker in April 1970.  The 
appellant was described as appearing very nervous and 
somewhat unwilling to discuss his problems or background.  He 
refused to do any work since being moved to a new job and he 
had threatened his first sergeant.  Reportedly he quit school 
in the 10th grade because he could not "take it."  He spent 
nine months in the Job Corps.  He had a police record for 
minor things prior to service.  He claimed no use of drugs, 
but the social worker indicated that "I'm informed he use 
(sic) them regularly."  It was further noted the appellant 
was against any type of authority.  He was described as 
uncooperative and referred for evaluation.  

An examination by a service department psychiatrist in 
April 1970 revealed that rehabilitative efforts since 
December 1969 at which time the appellant's conduct and 
efficiency were described as unsatisfactory, had not been 
fruitful.  The appellant was given a diagnosis of character 
and behavior disorder:  Immature personality.  The appellant 
was recommended for separation because of unfitness.  
Subsequently, he received an undesirable discharge (under 
conditions other than honorable) in June 1970 because of 
unfitness.  

Of record are statements from the veteran's mother and a 
brother to the combined effect that the appellant returned 
from Vietnam with a bad attitude.  Reference was made to a 
dysfunctional family environment before the appellant 
enlisted in the military.  

The appellant and his representative gave testimony on his 
behalf at a hearing before a decision review officer at the 
Phoenix RO in May 2005.  The appellant stated he only 
attended school through the eighth grade.  He recalled that 
he had difficulty passing the Army Aptitude Test.  The 
appellant's representative testified that while the 
appellant's service might indeed have been unfit, it was not 
of such a nature that it should have been characterized as 
dishonorable.  

Presented at the hearing was a copy of a fax from the 
custodian of records of the Plainfield Public Schools in 
Plainfield, New Jersey.  The communication was to the effect 
that "indications" were that the appellant had only attended 
schools in that locality to the eighth grade.  The individual 
stated there was no mention of enrollment past that grade.  

Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  See 
38 C.F.R. § 3.1(d).  If the former service member did not die 
in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim was based was terminated by a 
discharge or release under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A 
discharge under honorable conditions is binding on the VA as 
to the character of discharge.  See 38 C.F.R. § 3.12(a).  

A sane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a) (2007).  

In this case, the evidence of record shows that the appellant 
was given a discharge under conditions other than honorable.  
There is no indication in the evidence of record that he 
lacked full knowledge of the consequence of such a discharge.  
The Board finds that evidence has not been presented showing 
that the appellant was insane or that there were compelling 
circumstances for his consistent pattern of willful and 
persistent misconduct during service.  There is no indication 
in the record of any specific emergencies or situations to 
account for his persistent and willful misconduct.  

Neither the appellant nor his representative is competent to 
provide a medical opinion on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 121, 127 (1998); 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See 
also Routen v. Brown, 10 Vet. App. 183, 196 (1997).  Neither 
the appellant's statements nor his representative's 
statements establish insanity or compelling circumstances 
justifying his willful and persistent misconduct during 
service.  The undersigned is aware that the veteran had about 
11 months of service in Vietnam.  Notwithstanding this, a 
significant portion of his service was not faithful, 
meritorious, or of benefit to the nation.  Accordingly, the 
Board finds that the appellant's character of discharge




 is a bar to VA compensation benefits, and he does not meet 
any of the exceptions to such a bar.  


ORDER

The character of the appellant's service from August 1968 to 
June 1970 is a bar to entitlement to VA benefits.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


